Case: 13-1685   Document: 13     Page: 1   Filed: 12/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   NORTHWEST FARM CREDIT SERVICES, FLCA,
              Plaintiff-Appellee,

                            v.

                    GARY HIRSCH,
                  Defendant-Appellant.
                 ______________________

                       2013-1685
                 ______________________

     Appeal from the United States District Court for the
 District of Oregon in No. 1:11-CV-03156-PA, Senior Judge
 Owen M. Panner.
                  ______________________

   Before RADER, Chief Judge, and LOURIE and TARANTO,
                     Circuit Judges.
 RADER, Chief Judge.
                        ORDER
     The parties were directed to show cause why this ap-
 peal should not be transferred to the United States Court
 of Appeals for the Ninth Circuit. Northwest Farm Credit
 Services, FLCA responded and argued that the petition
 should be transferred. Gary Hirsch did not respond.
Case: 13-1685       Document: 13   Page: 2   Filed: 12/11/2013



 2                   NORTHWEST FARM CREDIT SERVICE   v. HIRSCH



     This appeal involves an action by Northwest Farm
 Credit Services (“Northwest”) against Gary Hirsch seek-
 ing ejectment, quiet title, and an injunction against
 Hirsch’s trespass on Northwest’s property. The United
 States District Court for the District of Oregon entered
 judgment on Northwest’s behalf and ordered Hirsch to
 vacate Northwest’s property. Hirsch filed a notice of
 appeal, seeking review by the Ninth Circuit. The Ninth
 Circuit dismissed that appeal for failure to prosecute.
 Hirsch then filed a motion to set aside the judgment as
 void under Federal Rule of Civil Procedure 60(b)(4). The
 district court denied that motion. In that order, the
 district court discussed, inter alia, its previous denial of
 Hirsch’s motion to transfer the case to the Court of Feder-
 al Claims. Hirsch now appeals the district court’s denial
 of his Rule 60(b)(4) motion, seeking review by this court.
     This appeal is outside of this court’s limited jurisdic-
 tion. 28 U.S.C. § 1295. Pursuant to 28 § U.S.C. § 1631,
 this court is authorized to transfer a case to a court in
 which the appeal could have been brought at the time it
 was filed or noticed, here the United States Court of
 Appeals for the Ninth Circuit.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal, and Hirsch’s motion for leave to
  proceed in forma pauperis, are transferred to the United
  States Court of Appeals for the Ninth Circuit pursuant to
  28 U.S.C. § 1631.
     (2) Any other pending motions are denied without
  prejudice as moot.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court
Case: 13-1685   Document: 13      Page: 3     Filed: 12/11/2013



  NORTHWEST FARM CREDIT SERVICE   v. HIRSCH                3



 s25